Citation Nr: 1137805	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-38 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1968 through March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held in April 2011.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hearing loss is as likely as not attributable to military service.

2.  The Veteran's tinnitus is as likely as not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's service connection claims herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

The Veteran contends that his reduced hearing acuity and tinnitus are the result of acoustic trauma from practicing at a firing range during basic training with heavy weapons, including the M-14 rifle and grenades.  He reported an incident involving a grenade explosion in close proximity to his ears, and stated that after this incident, he began to notice a ringing in his ears.  In summary, the Veteran reported that he first began to notice a loss of hearing acuity and ringing in his ears after practicing on the firing range during service, and noted that he has experienced hearing loss and ringing in his ears ever since.  See April 2011 Board Hearing.  

Although the Veteran's military occupational specialty (MOS) was noted to be a data analyst specialist with the related civilian occupation noted to be a coding clerk, his DD Form 214 also reflects that he received marksmanship training with the M-14 rifle.  His personnel file shows that the Veteran served as a supply clerk with the 54th Military Police beginning in July of 1968.  

The Veteran's service treatment records (STR's) are negative for complaints of hearing loss or tinnitus, and at a December 1969 audiological examination, given about three months prior to the Veteran's discharge from service, the Veteran's hearing was found to be normal.  However, post-service records demonstrate diagnoses of bilateral hearing loss and tinnitus.

Although at a December 2008 VA audiology consult the audiologist reported that testing revealed hearing sensitivity essentially within normal limits, with good to excellent word recognition scores, a month later, a private audiological examination reflected some degree of hearing loss in both ears.  See January 2009 Audibel Hearing Health Report.  Further, an October 2009 private audiological evaluation conducted by R.W., Ph.D., reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
45
35
LEFT
15
20
30
50
50

Pure tone threshold averages were 33 in the right ear and 38 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  At this examination, the Veteran informed the examiner of the incident during basic training when a hand grenade exploded so close to him that he was knocked unconscious for several minutes, and noted that the majority of his noise exposure was due to experiences on the firing range during training exercises.  The Veteran told the examiner that his ears had been ringing ever since the grenade exploded close to him during basic training.  Based on the Veteran's report of in-service noise exposure, and his examination, Dr. W. opined that it was at least as likely as not that both the Veteran's hearing loss and persistent bilateral tinnitus were related to his duties in the military, especially the training exercises he participated in during basic training.  Dr. W. also noted that the etiology of the bilateral persistent tinnitus was at least as likely as not a symptom associated with hearing loss.  Dr. W. explained that the Veteran was exposed to an exploding hand grenade which caused him to lose consciousness because of the strength of the explosion.   Dr. W. reasoned that a sound that loud is most likely to cause acoustic trauma, explaining that acoustic trauma is an injury to the hearing mechanisms within the inner ear, caused by excessively loud noise.  He stated that acoustic trauma was a common cause of sensory hearing loss, explaining that damage to the hearing mechanism within the inner ear resulted from explosions near the ear, gunshots, or long term exposure to loud noises.  Dr. W. noted that hearing loss and tinnitus were the most common symptoms of acoustic trauma.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the Board finds that the Veteran is currently diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385, as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater (for example, the auditory threshold at 3000 Hertz is 45 decibels for the right ear, and 50 decibels for the left ear), and further, speech recognition scores in both ears using the Maryland CNC are less than 94 percent.  See October 2009 audiological examination.   Regarding evidence of in service acoustic trauma, as noted above, the Veteran alleges that he was exposed to loud noise while training on firing ranges with M-14 rifles and grenades.  The Veteran is competent to describe his in-service exposure to loud noises, and continued symptoms since that time, see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), and in fact, the Veteran's DD Form 214 verifies his training with the M-14 rifle, noting that he underwent marksmanship training.  Further, the Veteran described experiencing ringing in his ears and a loss of hearing acuity ever since his in-service training up until the present time.  Although the first documented evidence of hearing loss is not until 2009, the Veteran is competent to report continuing hearing difficulties and ringing in his ears since service, as these are symptoms capable of lay observation.  Considering all the evidence of record, and taking into account that the December 2008 examiner noted that his test result might not be fully reliable, the Board finds the Veteran's account of continued symptoms of hearing loss and tinnitus since service to be credible.  

In terms of establishing a nexus between service and his currently diagnosed hearing loss and tinnitus, the October 2009 audiologist, R.W., Ph.D., after examining the Veteran and considering his report of exposure to rifles and grenades, opined that it was at least as likely as not that both the Veteran's hearing loss and persistent bilateral tinnitus were related to his duties in the military, especially the training exercises he participated in during basic training.  Dr. W. noted that the Veteran was exposed to an exploding hand grenade, and reasoned that a sound that loud is most likely to cause acoustic trauma.  He stated that acoustic trauma was a common cause of sensory hearing loss, explaining that damage to the hearing mechanism within the inner ear resulted from explosions near the ear, gunshots, or long term exposure to loud noises.  Dr. W. noted that hearing loss and tinnitus were the most common symptoms of acoustic trauma.

Although it is not clear whether the audiologist reviewed the record, given that he found a positive association between the Veteran's report of his in-service noise exposure and his currently diagnosed hearing loss and tinnitus, the reasonable inference to make is that he determined that the type and duration of in-service noise exposure was sufficient to conclude that the Veteran's current hearing loss and tinnitus were as likely as not the result of military noise exposure.  His opinion is supported by service records which document in-service noise exposure, (specifically the DD Form 214 showing marksmanship training with an M-14 rifle), and the record does not contain a medical nexus opinion contradicting his assessment.  

In light of the above, the Board finds that there is sufficient evidence showing a relationship between the Veteran's bilateral hearing loss and tinnitus and his military service.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


